J-A08010-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ADOPTION OF: Z.K.S.I., U.Z.M.I.,         :   IN THE SUPERIOR COURT OF
 AND E.K.I., JR.                          :        PENNSYLVANIA
                                          :
                                          :
 APPEAL OF: B.S., MOTHER                  :
                                          :
                                          :
                                          :
                                          :   No. 1114 WDA 2021

             Appeal from the Decree Entered August 27, 2021
    In the Court of Common Pleas of Cambria County Orphans' Court at
                         No(s): No. 2020-720 IVT,
                    No. 2020-721 IVT, No. 2020-722 IVT


BEFORE: BENDER, P.J.E., LAZARUS, J., and McCAFFERY, J.

CONCURRING STATEMENT BY McCAFFERY, J.:                  FILED: May 3, 2022

      While I agree that we are bound by Commonwealth v. Walker, 185

A.3d 969 (Pa. 2018), and its progeny, I write to express my concern about

the ramifications of this line of case law which results in quashal, or waiver,

situations like the outcome of this case.        Counsel’s inaction effectively

amounted to an abandonment of Appellant at a crucial stage in appellate

proceedings, wherein counsel: (1) did not request a correction in order to

perfect the appeal; (2) did not respond to this Court’s rule to show cause

which pointed out the problem; and (3) did not address the issue in the

appellate brief. Due to counsel’s inaction, Appellant has no legal recourse in

a consequential life-altering decision, in which her parental rights to her three

children are irrevocably terminated.
J-A08010-22


     President Judge Emeritus Bender Joins this Concurring Statement.

     Judge Lazarus Joins this Concurring Statement.




                                  -2-